MEMORANDUM **
Carlos Barrios-Sanchez (“Barrios-Sanchez”), a native and citizen of Mexico, petitions this court for review of the Board of Immigration Appeals (“BIA”) decision denying him suspension of deportation under 8 U.S.C. § 1254 (1994) (repealed 1996). We deny the petition.
The BIA held that the Illegal Immigrantion Reform and Immigrant Responsibility Act (“IIRIRA”), and the Nicaraguan Adjustment and Central American Relief Act (“NACARA”), which became effective after the date Barrios-Sanchez appealed to the BIA, precluded him from achieving the seven years of continuous presence required to be eligible for suspension of deportation. See IIRIRA § 309(c)(5)(A) (applying IIRIRA’s stop-time rule to transitional aliens).
Barrios-Sanchez here argues (1) the stop-time rule should not be applied to him, and (2) application of the stop-time rule retroactively violates his due process rights. Both arguments are foreclosed by this court’s decision in Ram v. INS, 243 F.3d 510 (9th Cir.2001).
PETITION DENIED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as may be provided by Ninth Circuit Rule 36-3.